Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
2.            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jeffrey McIntyre on August 23, 2022.  
The application has been amended as follows:
Claim 34 is amended as follows:
35.	(Currently Amended) A process for manufacturing a product based on mineral [[or organic]] fibers which are bonded by an organic binder, said process comprising: 
(a) preparing a binding composition exhibiting a pH of greater than 7 by dilution with water of an aqueous poly(furfuryl alcohol) solution, 
(b) applying the binding composition to mineral [[or organic]] fibers, before or after stage (b),
 (c) forming an assemblage of mineral [[or organic]] fibers, and 
(d) heating the assemblage of mineral [[or organic]] fibers until curing of the binding composition, 
wherein the aqueous poly(furfuryl alcohol) solution comprises: 
from 40% to 85% by weight of poly(furfuryl alcohol); 
from 15% to 60% by weight of water; and 
less than 1.5% by weight of furfuryl alcohol, and 
wherein the aqueous poly(furfuryl alcohol) solution exhibits a pH of greater than 7.0, and 
wherein [[the fibers are mineral fibers and]] the assemblage of mineral fibers exhibits, after the curing stage (d), a loss on ignition (LOI) of between 1% and 20%.

Claim 37 is amended as follows:
37.	(Currently Amended) The process as claimed in claim 34, wherein the assemblage of mineral [[or organic]] fibers is a woven or nonwoven textile, a mat of fibers, a board of fibers or a fiber-based molded product.

Claim 39 is amended as follows:
39.	(Currently Amended) The process as claimed in claim 34, wherein [[the fibers are mineral fibers and]] the assemblage of mineral fibers exhibits, after the curing stage (d), a loss on ignition (LOI) of between 1% and 7%.

Claim 40 is amended as follows:
40.	(Currently Amended) The process as claimed in claim 34, wherein stage (d) comprises the heating of the assemblage of mineral [[or organic]] fibers at a temperature of between 120 and 250°C for a time of between 1 and 10 minutes

Abstract of disclosure is amended as follows:
The present invention relates to an aqueous poly(furfuryl alcohol) solution containing: 
- from 40% to 85% by weight of poly(furfuryl alcohol), 
- from 15% to 60% by weight of water and 
- less than 1.5% by weight of furfuryl alcohol, 
said solution being characterized in that it exhibits a pH of greater than 7.0, preferably of between 7.2 and 10.0.  The invention also relates to a process for the manufacture of a product based on mineral or organic fibers which are bonded by an organic binder, using such an aqueous poly(furfuryl alcohol) solution in the diluted form. 
[[Fig.]]                                                                                                                                [[1]]

3.	These claims are renumbered as follows:
Claim 8 becomes Claim 1.
Claim 9 becomes Claim 2, which depends on claim 1; reads as “The process as claimed in claim 1”. 
Claim 10 becomes Claim 3, which depends on claim 1; reads as “The process as claimed in claim 1”.
Claim 12 becomes Claim 4, which depends on claim 1; reads as “The process as claimed in claim 1”.
Claim 13 becomes Claim 5, which depends on claim 1; reads as “The process as claimed in claim 1”.Claim 14 becomes Claim 6, which depends on claim 1; reads as “The process as claimed in claim 1”.
Claim 15 becomes Claim 7, which depends on claim 1; reads as “The process as claimed in claim 1”.
Claim 27 becomes Claim 8.
Claim 28 becomes Claim 9, which depends on claim 8; reads as “The process as claimed in claim 8”.
Claim 29 becomes Claim 10, which depends on claim 8; reads as “The process as claimed in claim 8”.
Claim 30 becomes Claim 11, which depends on claim 8; reads as “The process as claimed in claim 8”.
Claim 31 becomes Claim 12, which depends on claim 8; reads as “The process as claimed in claim 8”.
Claim 32 becomes Claim 13, which depends on claim 8; reads as “The process as claimed in claim 8”.
Claim 33 becomes Claim 14, which depends on claim 8; reads as “The process as claimed in claim 8”.
Claim 34 becomes Claim 15. 
Claim 35 becomes Claim 16, which depends on claim 15; reads as “The process as claimed in claim 15”.
Claim 36 becomes Claim 17, which depends on claim 15; reads as “The process as claimed in claim 15”.
Claim 37 becomes Claim 18, which depends on claim 15; reads as “The process as claimed in claim 15”.
Claim 38 becomes Claim 19, which depends on claim 15; reads as “The process as claimed in claim 15”.
Claim 39 becomes Claim 20, which depends on claim 15; reads as “The process as claimed in claim 15”.
Claim 40 becomes Claim 21, which depends on claim 15; reads as “The process as claimed in claim 15”.

Reasons for Allowance
4.	Claim 8 was amended to include a limitation supported at page 7, lines 20-30 of the specification as originally filed (see also cancelled original claim 11).
	Claim 15 was also amended to include limitation supported at page 9, lines 1-30, of the specification as originally filed.
	New claims 27 (see page 3, line 29-page 4, line 3, page 7, lines 21-33, and page 8, lines 24-28, of the specification as originally filed (“spec.”) and see also original claim 13), 28 (see page 8, lines 13-15 of the spec.), 29 (see page 8, lines 1-10 of the spec.), 30 (see page 9, lines 1-10 of the spec.), 31 (see page 8, lines 24-28 of the spec.), 32 (see page 9, lines 20-25 of the spec.), 33 (see page 9, lines 1-30 of the spec.), 34 (see page 7, lines 21-33, page 3 line 29-page 4, line 3, and page 9, lines 20-25, of the spec. and see also original claim 14), 35 (see page 8, lines 13-15 of the spec.), 36 (see page 8, lines 1-10 of the spec.), 37 (see page 9, lines 1-10 of the spec.), 38 (see page 8, lines 24-30 of the spec.), 39 (see page 9, lines 20-25 of the spec.), and 40 (see page 9, lines 1-30 of the spec.), were added, which are supported by applicants’ original disclosure. 
	Moreover, non-elected claims 1-7 and 16-26 were cancelled. 
	Thus, no new matter is present. 
	See Claim Amendment filed 08/05/2022.
5.	The present claims are allowable over the prior art references of record, namely, WO 93/254901 and English Translation of JP 2014-0013562. 
6.         As indicated in paragraph 7 of the previous Office action mailed 07/22/2022, the present application would be allowable if the independent claims include any of the allowable subject matter recited in claims 11 and 13-14.  Since the applicants incorporated the allowable subject matter recited in claims 11 and 13-14 into independent claims 8, 27 and 34 via new claim amendment filed 08/05/2022, the 103 rejection set forth in paragraph 6 of the previous Office action mailed 07/22/2022 is no longer applicable and thus, withdrawn.  In particular, none of these references individually or in combination teaches or would have suggested the claimed specific processes for manufacturing a product based on mineral or organic fibers which are bonded by an organic binder. 
Accordingly, claims 8-10, 12-15, and 27-40 are deemed allowable over the prior art references of record.

Correspondence
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 09/11/2019.
        2 Cited in the IDS submitted by applicants on 09/11/2019.